DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of "the outer insulating layer comprising first and second layers wrapped helically over the shield in opposite direction from each other" as claimed in claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-13, 17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (2018/0075948) in view of Visser (9728304).
 	Kobayashi discloses a grounded and shielded cable comprising one or more core conductors (21); insulation (22) surrounding the one or more core conductors; an electromagnetic shield (4 or 7) comprising one outer conductive shield layer composed of a first material composition, one insulating layer, and one inner conductive shield layer composed of a second material composition ([0045], metal tapes bonded on both surfaces of a resin tape, or shield 7), wherein the shield is wrapped around the insulation such that the one inner conductive shield layer of the first material composition electrically contact the one outer conductive shield layer of the second material composition over an overlapped portion of the shield and form an electrical ground return path; and an outer insulating layer (6) (re claim 1).  Kobayashi also discloses that the cable comprises a twinax cable (re claim 2); the outer insulating layer and the one inner insulating layer are composed of PET ([0045], [0048], and [0055]) (re claim 3); the outer insulating layer  comprises two layers, each having a thickness of 12 µm ([0048]) (re claim 6); the outer insulating layer comprises a single layer having a thickness of 12 µm ([0048], jacket layer 6 may have only one layer) (re claim 7); the copper in the one outer conductive shield layer has a thickness of 9 µm ([0045], [0056]) (re claim 8); the aluminum in the one inner conductive shield layer has a thickness of 9 µm ([0045], [0056]) (re claim 9); the electromagnetic shield comprises an integral, bonded component (re claim 11); the shield (4) is wrapped longitudinally around the insulation (re claim 12); and the shield (7) is wrapped helically around the insulation (re claim 13).
 	Kobayashi does not disclose the second material composition being dissimilar to the first material composition (re claims 1 and 23).
 	Visser discloses a shield cable comprising an electromagnetic shield which is comprised of an outer conductive shield layer (20/40) composed of a first material composition, an insulating layer, and an inner conductive shield layer (30/50) composed of a second material composition, wherein the second material composition is dissimilar to the first material composition (col. 3, lines 12-15, layers of shielding material may comprise any suitable material, such as aluminum, copper…and need not each be formed from the same material).
 	It would have been obvious that depending on the availability of shielding materials, one skilled in the art would modify the shield of Kobayashi to have the second material composition being dissimilar to the first material composition as taught by Visser.
 	It is noted that since the modified shielded cable of Kobayashi comprises structure and material as claimed, the cable can be configured to absorb high frequency components of interfering signals; and the electromagnetic can be configured to create a local, coupling capacitance between the one outer conductive shield layer and the inner conductive shield layer to electromagnetically shield the one or more core conductors from the interfering signals.  It has been held that the recitation that an element is "configured to" perform a function is not a positive limitation, but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
 	Re claim 17, Kobayashi, as modified, discloses that the one outer conductive shield layer and the one inner conductive shield layer are configured to make direct galvanic contact over the overlapped portion of the shield to form the ground return path.

 	Re claims 4-5 and 23, Kobayashi, as modified, discloses the first material composition comprising a copper (aluminum) material and the second material composition comprising an aluminum (copper).

Claims 1, 12, 14-17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nagahashi (9496071) in view of Visser.
 	Nagahashi discloses a grounded and shielded cable comprising one or more core conductors (25); insulation (26) surrounding the one or more core conductors; an electromagnetic shield (23) comprising one outer conductive shield layer (94, Fig. 6B) composed of a first material composition, one insulating layer (93), and one inner conductive shield layer (94) composed of a second material composition, wherein the shield is wrapped around the insulation such that the one inner conductive shield layer of the first material composition electrically contact the one outer conductive shield layer of the second material composition over an overlapped portion (28) of the shield and form an electrical ground return path; and an outer insulating layer (24) (re claims 1 and 23).  Nagahashi also discloses that the shield is wrapped longitudinally around the insulation (re claim 12); the shield is wrapped around the insulation at an angle of more 360 degrees (overlapped portion), wherein the overlapped portion is configured to provide a direct electrical connection between the one inner conductive shield layer and the one outer conductive shield layer (re claim 14); the overlapped portion comprises a length that is 50% of a circumference of the shield measured around the insulation surrounding the one or more core conductors (re claims 15-16).
 	Nagahashi does not disclose the second material composition being dissimilar to the first material composition (re claims 1 and 23).
 	Visser discloses a shield cable comprising an electromagnetic shield which is comprised of an outer conductive shield layer (20/40) composed of a first material composition, an insulating layer, and an inner conductive shield layer (30/50) composed of a second material composition, wherein the second material composition is dissimilar to the first material composition (col. 3, lines 12-15, layers of shielding material may comprise any suitable material, such as aluminum, copper…and need not each be formed from the same material).
 	It would have been obvious that depending on the availability of shielding materials, one skilled in the art would modify the shield of Nagahashi to have the second material composition being dissimilar to the first material composition as taught by Visser.
	It is noted that since the modified shielded cable of Nagahashi comprises structure and material as claimed, the cable can be configured to absorb high frequency components of interfering signals; and the electromagnetic can be configured to create a local, coupling capacitance between the one outer conductive shield layer and the inner conductive shield layer to electromagnetically shield the one or more core conductors from the interfering signals.  It has been held that the recitation that an element is "configured to" perform a function is not a positive limitation, but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
 	Re claim 17, Nagahashi, as modified, discloses that the one outer conductive shield layer and the one inner conductive shield layer are configured to make direct galvanic contact over the overlapped portion of the shield to form the ground return path.
 	Re claim 23, Kobayashi, as modified, discloses the one outer conductive shield layer comprising a copper (aluminum) and the one inner conductive shield layer comprising an aluminum (copper).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Visser as applied to claim 1 above, and further in view of Vaupotic et al. (2006/0054334).
 	Kobayashi, as modified, discloses the invention substantially as claimed, including the shield (4) being wrapped longitudinally around the insulation, and the outer insulating layer comprising first and second insulating layers (6a, 6b).   Kobayashi does not disclose the first layer being applied helically over the shield in a first direction, and the second layer being applied helically over the first layer in a second direction such that the second layer opposes and crosses the first layer.
 	Vaupotic et al. discloses a shielded cable comprising an electromagnetic shield (114) and an outer insulating layer, wherein the outer insulating layer comprising a first outer insulating layer (116) and a second outer insulating layer (118), wherein the first layer is applied helically over the shield in a first direction, and wherein the second layer is applied helically over the first layer in a second direction such that the second layer opposes and crosses the first layer.
 	It would have been obvious to one skilled in the art to modify the outer insulating layer of Kobayashi such that the first layer is applied helically over the shield in a first direction, and the second layer is applied helically over the first layer in a second direction such that the second layer opposes and crosses the first layer, as taught by Vaupotic et al. to improve the cable flexibility.

Allowable Subject Matter
Claims 21 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 	
 Response to Arguments
Applicant’s arguments with respect to claims 1 and 23 have been considered but are moot in view of new ground of rejection.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2841